Citation Nr: 0427920	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-10 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for callosities of 
both feet rated as 10 percent disabling prior to October 4, 
2000.

2.  Entitlement to an increased rating for callosities of 
both feet currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for seborrheic 
dermatitis of the scalp, face and eyelids rated as 10 percent 
disabling prior to October 4, 2000.

4.  Entitlement to an increased rating for seborrheic 
dermatitis currently rated as 30 percent disabling.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to a compensable rating for dengue fever.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, from August 1950 to April 1952 and from January 1953 to 
June 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1997 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona which denied evaluations in excess of 10 
percent each for the foot callosities and the dermatitis, and 
denied compensable evaluations for hemorrhoids and residuals 
of dengue fever.

While the appeal was pending, the RO granted a 30 percent 
rating for the foot callosities and a 30 percent rating for 
the dermatitis condition, effective October 4, 2000.  

Although an increased evaluation for these two issues was 
granted, the case is considered still on appeal for higher 
evaluations in excess of 30 percent disabling for the foot 
callosities and the dermatitis.  In AB v. Brown, 6 Vet. App. 
35, 38 (1993), the United States Court of Veterans Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The issues of entitlement to ratings in excess of 10 percent 
for the bilateral foot callosities and the dermatitis 
condition likewise remain on appeal and are characterized as 
separate issues on at the issues page.  

The issue of entitlement to a rating in excess of 30 percent 
disabling for seborrheic dermatitis addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 4, 2000, the veteran's bilateral foot 
impairment manifested by pes planus is productive of severe 
impairment, with evidence of marked deformity, pain on 
manipulation and use, indications of swelling and 
characteristic callosities.

2.  The veteran's current bilateral foot impairment, 
manifested by pes planus, hallux valgus and hammertoe is not 
productive of pronounced impairment.

3.  Prior to October 4, 2000, the veteran's seborrheic 
dermatitis of the scalp, face and eyelids, was not shown by 
the medical evidence to have been manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

4.  There are no active hemorrhoids shown by the most recent 
medical evidence.  

5.  There are no active residuals of dengue fever shown by 
the medical evidence.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral pes 
planus of 30 percent prior to October 4, 2000 has been met. 
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

2.  The criteria for an increased rating for bilateral foot 
impairment, manifested by pes planus, hallux valgus and 
hammertoe in excess of 30 percent have not been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, 5280, 5282 (2004).

3.  The criteria for a disability evaluation in excess of 10 
percent for seborrheic dermatitis of the scalp, face and 
eyelids prior to October 4, 2000, are not met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.118, Diagnostic Codes 7806, 7813 (prior to August 30, 
2002);

4.  The criteria for a compensable evaluation for the 
veteran's service connected hemorrhoids have not been met or 
approximated. 3 8 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).

5.  The criteria for a compensable evaluation for the 
veteran's service connected residuals of dengue fever have 
not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.31, 4.88b, Diagnostic Codes 6308, 6309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
October 1997 prior to the passage of the VCAA.  Therefore, 
compliance with 38 U.S.C.A. § 5103(a) prior to the decision 
was not possible.  The veteran was not provided with a duty 
to assist letter that specifically complied with the 
provisions of the VCAA until November 2003.  

The November 2003 compliance letter specifically advised him 
as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in November 2003, as well as by the 
discussions in the October 1997 rating, June 1998 SOC, May 
1999 SSOC, December 2001 SSOC and March 2004 SSOC.  By means 
of these documents, the veteran was told of the requirements 
to establish an increased rating for his claim, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the SSOC specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2004, 
his claim was readjudicated based upon all the evidence of 
record in October 2003.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  He also provided 
testimony at a hearing before a hearing officer held at the 
RO in December 1998.  He was offered the opportunity to 
testify at a hearing before a Veterans Law Judge but did not 
respond within 30 days to an August 2004 letter asking to 
clarify whether he wished to attend such a hearing.  This 
letter specifically advised him that if he did not respond 
within 30 days from the date of the letter, it would be 
assumed he did not want a hearing and the case would be 
forwarded to the Board.  Following the 30 day period, the 
Board received a reply from the veteran on October 5, 2004 
indicating that he did not want a hearing.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of January 
2003 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service- 
connected disability, the disorder is viewed in relation to 
its whole history. 38 C.F.R. § 4.1, 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history. 
38 C.F.R. § 4.2, 4.41 (2004).  However, "the regulations do 
not give past medical reports precedent over current 
findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2004).

Foot Callosities at 10 percent prior to October 4, 2000 and 
currently at 30 percent

A review of the service medical records reflects that the 
veteran was treated for foot trouble in service.  He was 
diagnosed with pes valgo planus and plantar helmata in March 
1964.  He was noted to be wearing arch supports for the past 
several years.  Subsequent service records show treatment for 
pes planus in service.  

He was granted service connection for calluses of both feet 
in an August 1972 rating decision, which assigned a 
noncompensable rating.  The rating was increased to 10 
percent in a subsequent rating decision.  

The veteran filed his increased rating claim in March 1997.  
Evidence submitted in support of his claim includes podiatry 
records from the late 1980's and early 1990's showing 
treatment for his feet.  An April 1988 record showed 
treatment to pare benign lesions from his feet.  A November 
1991 record reflects that the veteran was seeing a podiatrist 
for severe painful intractable plantar keratomas, bilateral.  
Treatment included trimming of the calluses, as shown in 
December 1991.  

The report of a May 1997 VA examination reflects chief 
complaints that included callosities of the bilateral soles.  
He gave a history of such callosities since 1958 and also of 
flat feet.  He was noted to be treated by a podiatrist from 
time to time for his calluses.  Examination of the feet 
showed callosities on both the plantar surfaces of the feet.  
There was mild tenderness on palpation and no evidence of 
ulceration of these callosities.  The diagnosis was 
callosities of both feet.  

The veteran's October 1998 hearing testimony alleged that his 
calluses affected his feet to the point where he broke two 
toes after he got a spasm in his foot.  He indicated that he 
sometimes had swelling of both feet.  He indicated that his 
calluses were sore.  He testified that he did get his 
calluses trimmed from time to time at the military hospital.  
He also testified that he wears special shoes with arch 
supports.  

The report of an October 4, 2000 VA treatment record reflects 
the veteran's complaints of callosities on the bilateral 
plantar surfaces of the feet.  He indicated that he wanted 
them taken care of during this visit.  The assessment was 
callosities, which were pared down.

VA treatment records from July 2001 reflect ultrasound 
testing for bilateral lower extremity claudication and also 
reveal treatment for a stroke with right leg weakness.  

The report of a November 2001 VA examination reflects that 
the veteran gave a history of developing flat feet in the 
service, and had calluses and hammertoes since then.  He 
indicated that he was advised to have surgery for the 
hammertoes, but has not had it done.  He also gave a history 
of problems with leg pain when walking and a history of 
peripheral vascular disease.  He indicated that he cannot 
walk more than 50 feet without having to stop.  He indicated 
that he had to have the callus trimmed every two weeks and 
wears special shoes.  On examination, his feet showed absent 
dorsalis pedis, posterior tibial pulses, pes planus and 
calluses.  The diagnoses included calluses, bilateral, with 
hammertoes, pes planus and recent occurrence of peripheral 
vascular disease with intermittent claudication over the past 
8 years.  

VA treatment records subsequent to the November 2001 VA 
examination reflect treatment for problems other than his 
feet.  

The report of a January 2003 VA examination included a review 
of the medical records, including records showing a history 
of flat feet, callus and hammertoe since 1943.  The diagnosis 
was noted to include calluses of both feet plus recent 
peripheral vascular disease.  He was noted to also have a CVA 
two years ago that had affected a right lower extremity.  A 
history of treatment for colorectal cancer was also noted.  
His current complaints were that both feet hurt all the time 
on the bottoms, about equally.  His wife stated that they 
sometimes swell and get red.  

On examination, he was noted to enter using a cane in the 
right hand, but switched to the left hand on exiting.  He 
indicated that he sometimes switches sides with the cane 
because he is generally unsteady.  On walking he had a slight 
limp, right greater than left.  He had a callosity about the 
plantar aspect of the right fourth metatarsal head region 
right and left sides.  The callus was slight and tender to 
deep palpation.  The callus was small at present and his wife 
stated that they were trimmed in the not too distant past.  
No other callosities were present.  The impression rendered 
was callus, plantar aspect of both feet over the region of 
the fourth metatarsal head.  Photographs were ordered and 
associated with the claims file.  With respect to the factors 
functional impairment was regarded as mild.  He did not have 
flare ups.  X-rays were ordered and revealed a right small 
calcaneal spur bilaterally midfoot and mild bilateral hallux 
valgus.  

VA records reveal that the veteran was seen in February 2003 
for scraping of the calluses of both feet.  This was noted to 
be routine.  

As the regulations do not contain a rating for multiple 
callosities of the feet, it is permissible to evaluate the 
veteran's service-connected disorder under provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(2004).  The veteran's multiple callosities of both feet have 
been evaluated by analogy pursuant to criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board also 
notes that the evidence has shown a pes planus disability 
existing since service, although the RO has classified the 
disorder as callosities.  

Under Diagnostic Code 5276, moderate bilateral flatfoot 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet warrants a 10 percent 
evaluation.  A 30 percent evaluation is warranted for severe 
bilateral flatfoot manifested by objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The evidence prior to October 4, 2000 reflects that the 
veteran suffered from a pes planus and has had long term 
problems with painful calluses that have required periodic 
trimming.  This was shown not only in the VA treatment 
records from the early 1990's, but also the May 1997 VA 
examination.  Further the veteran testified in October 1998 
that his calluses were always sore, his feet sometimes 
swelled, he required periodic trimmings of the calluses and 
also that he used special shoes with arch supports.

This evidence reflects that the veteran's bilateral foot 
disorder more closely resembled the criteria for a 30 percent 
rating under Diagnostic Code 5276 prior to October 4, 2000.  
The evidence suggests that his foot disorder more closely 
resembled a severe bilateral flatfoot, with manifestations 
that included problems including objective evidence of marked 
deformity, pain on manipulation, indication.  of swelling on 
use and characteristic callosities.   See 38 C.F.R. § 4.7.  
The Board notes that the evidence prior to October 4, 2000 is 
similar to the findings shown in the October 4, 2000 
treatment record which the RO viewed as evidence showing a 30 
percent rating was warranted.  Specifically, the October 4, 
2000 treatment record indicated that the veteran had calluses 
pared down during this visit.  The earlier records show the 
same sort of treatment for his calluses.

In sum, the Board finds that the evidence supports an 
increased rating for the veteran's bilateral foot callosities 
from 10 to 30 percent prior to October 4, 2000.  However the 
evidence does not reflect the veteran's foot disability is 
more severe than 30 percent disabling either prior to October 
4, 2000 or after this date.   

Having determined that the veteran's foot disability warrants 
a 30 percent evaluation prior to October 4, 2000, the 
question now turns to whether the veteran is entitled to a 
rating in excess of 30 percent disabling either prior to 
October 4, 2000 or currently.  Regarding the period prior to 
October 4, 2000, the evidence clearly does not reflect that 
the veteran's calluses result in a pronounced bilateral pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  No such findings 
were shown either in the pre October 2000 treatment records 
or the May 1997 VA examination.  

Regarding the current 30 evaluation for the bilateral foot 
disorder, the Board notes that the VA examination of November 
2001 and January 2003 diagnosed hammertoes of both feet, and 
a halgus valgus deformity was diagnosed in the January 2003 
examination.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, 
a unilateral hallux valgus deformity of the foot is rated 10 
percent disabling if either based on post-operative resection 
of the metatarsal head or if it is considered a severe 
deformity, equivalent to amputation of the great toe.  Under 
Diagnostic Code 5282, a hammertoe deformity affecting all 
toes is rated 10 percent disabling, if unilateral and without 
a claw foot, while such a deformity affecting single toes is 
rated noncompensably (zero percent) disabling.  The current 
30 percent evaluation for his feet under the Diagnostic Code 
for pes planus is more than the combined maximum schedular 
evaluation for hallux valgus.   It is also more than the 
combined maximum schedular evaluation for hammertoes 
affecting both feet.  See 38 C.F.R. § 4.25 (2004).  

The most recent evidence addressing the veteran's foot 
problems consist of the November 2001 and January 2003 VA 
examinations.  Neither of these examinations reflect the foot 
disorder to more closely resemble a pronounced bilateral pes 
planus warranting a 50 percent evaluation.  There is no 
evidence that his callosities and pes planus are manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The findings from the most 
recent VA examination of January 2003 revealed the veteran to 
have some lower extremity complications from non service 
connected problems such as vascular deficiency and residuals 
from a stroke.  The specific findings regarding the veteran's 
service connected callosities revealed the examiner's opinion 
to be that the veteran's functional impairment was "mild."  
He was also noted to have no flare ups.  

Because the veteran's foot callosities do not fall within the 
category of "other foot injuries," the criteria governing 
such foot injuries under Diagnostic Code 5284 is not 
applicable.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Based on the findings from the evidence 
described above, additional compensation under the above 
codes would overcompensate the veteran for his bilateral foot 
disability. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259 (1994).  

In sum, the Board finds that an increased rating from 10 
percent to 30 percent is warranted for the veteran's 
bilateral foot callosities prior to October 4, 2000.  The 
preponderance of the evidence is against a current rating in 
excess of 30 percent disabling for the bilateral foot 
callosities.  

Seborrheic Dermatitis prior to October 4, 2000

Service medical records reflect treatment for seborrheic 
dermatitis of the scalp during service.  Service connection 
for chronic seborrhea of the scalp was granted by the RO in a 
May 1946 rating which assigned a noncompensable evaluation.  
The disorder was subsequently evaluated 10 percent disabling 
in subsequent rating decisions.  

The veteran filed a claim for increased rating in March 1997.  
VA treatment records submitted in conjunction with his claim 
include some VA treatment records showing treatment in the 
late 1980's and early 1990's for skin complaints diagnosed as 
actinic keratosis and skin cancer.  A January 1988 record 
reflects a diagnosis of skin cancer on the upper left eyelid.  
A lesion of the left temple was diagnosed as actinic 
keratosis in October 1989.  Treatment records from January 
and March 1993 reflects findings of a scaly growth of the 
right cheek, diagnosed as actinic keratosis. He had a lesion 
removed from his scalp and back in November 1993 and was 
diagnosed with seborrhic keratosis of the forehead and basal 
cell carcinoma (BCC) of the back.  In April 1995 he was 
treated for a melononychia of the fingernail of the left long 
finger.  A VA treatment record from June 1995 reflects that 
the veteran was prescribed hydrocortisone (0.2) to apply to 
his face, chest and back.  He was diagnosed with psoriasis.  
In December 1996 the veteran was assessed with scattered AK's 
on helixes, nose, forehead and lower back.  

The report of a May 1997 VA examination reflects a history of 
seborrheic dermatitis of the scalp and face since 1945.  He 
was said to have treatment from time to time for this 
condition.  He indicated that it was a skin cream, which 
provided relief from the itching on his scalp an d face.  On 
examination, his face showed multiple rashes on the cheeks 
and scalp with itch marks.  A rash was also seen on the back 
of the neck.  There was no evidence of discharge.  There were 
no other skin masses noted.  The diagnosis was seborrheic 
dermatitis of the scalp and face.

Undated VA treatment records showing treatment primarily for 
eye and ear problems reflect a history of seborrhea.  Another 
undated record taken when the veteran was age 72 reflects 
complaints of growths on his head, which was referred to 
dermatology to check on whether it was skin cancer.  An April 
1998 record showed a follow up for skin cancer.  Another 
April 1998 record reflects findings of scattered raspy 
papules on the scalp and face assessed as AK's.  

The veteran's wife testified at the October 1998 hearing that 
she treated his skin condition with a lotion twice a day.  
She also had to wash his hair with Selsun shampoo and cut his 
hair on a weekly basis or his scalp would develop sores.  His 
wife also indicated that the dermatitis was spreading to 
other parts of his body.  The veteran testified that he 
received regular treatment through a dermatologist.  

Undated pharmacy records reflect that the veteran was treated 
with a variety of soaps and lotions for skin problems.  An 
April 1999 punch biopsy of the right forearm yielded a 
diagnosis of pigmented seborrheic keratosis and solar 
elastosis.  

The report of an October 4, 2000 VA treatment record reflects 
findings of the skin showing a 1 centimeter by 1.3 centimeter 
brown oval papule of the left flank.  Based on the findings 
from this record and subsequent records, the RO granted a 30 
percent evaluation for the veteran's seborrheic dermatitis.  

The Board notes that during the pendency of the overall 
appeal, the laws and regulations governing the evaluation of 
skin disorders were changed, effective August 30, 2002.  
38 C.F.R. § 4.118 (2004).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date. 67 Fed. Reg. 49590 ( July 31, 2002).  
Accordingly, because the issue of an increased rating in 
excess of 10 percent for veteran's seborrheic dermatitis of 
the scalp, face and eyelids prior to October 4, 2000 is for a 
period that predates the August 30, 2002 regulation change, 
only the "old" rating criteria may be considered in 
determining the severity of the veteran's seborrheic 
dermatitis of the scalp, face and eyelids.

The veteran's seborrheic dermatitis of the scalp, face and 
eyelids was rated as 10 percent disabling under Diagnostic 
Code 7806 for eczema, which provided a 10 percent evaluation 
where the skin disability was productive of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent rating required that the 
disability be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance. 38 
C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

The evidence reflects that prior to October 4, 2000 the 
veteran's dermatitis of the scalp, face and eyelids was 
treated by medicinal creams as needed and was not shown by 
the medical evidence to have been manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The specific findings from the May 1997 VA 
examination and the other medical records of dermatitis 
treatment did not reveal the skin condition to more closely 
resemble the criteria for a 30 percent evaluation under the 
criteria in effect at the time.  The May 1997 examination 
showed some multiple rashes on the cheeks, face and neck, but 
with no evidence of discharge or other skin masses.  Other 
treatment records from the late 1980's and early 1990's are 
shown to mainly reflect treatment for non service connected 
skin problems, such as skin cancer.  Although a June 1995 
treatment record showed a prescription for hydrocortisone 
cream for a diagnosed psoriasis, the evidence does not 
reflect that this persisted to the extent or severity that 
would have met a 30 percent rating before October 2000.  

In sum, the Board finds that the preponderance of the 
evidence is against a grant of a rating in excess of 10 
percent disabling for the veteran's service connected 
seborrheic dermatitis prior to October 4, 2000.  The Board 
has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.

Dengue Fever Residuals

The veteran was hospitalized for dengue fever for two weeks 
in 1944.  A December 1967 retirement examination noted this 
history and noted that he had full recovery with no 
complications and no sequelae.  Service connection for dengue 
fever was granted by a May 1946 RO rating decision and a 
noncompensable evaluation was assigned.  

The veteran filed a claim for increased rating in March 1997.  
Evidence submitted in conjunction with his claim includes the 
report from a May 1997 VA examination which noted the history 
of dengue fever diagnosed in 1944, when he was in the West 
Indies.  He indicated that he was admitted to the hospital 
for two weeks for this condition.  He did not give any 
history of relapse of dengue fever after that.  The examiner 
did not relate any physical findings on examination to dengue 
fever.  The diagnosis was history of dengue fever in the 
past.  

The veteran's October 1998 hearing testimony indicated that 
he should be entitled to an increased rating based on his 
inability to give blood.  He testified that he has problems 
with muscle soreness that he attributed to residuals of 
dengue fever.  

The report of a November 2001 VA examination reflects that 
the veteran gave a history of dengue fever in 1944, when he 
was hospitalized for a week.  He indicated that he has no 
known residual, although he feels cold all the time.  He 
indicated that he gets a chill and fever about once a year.  
He was noted to be unable to donate blood as a result of 
Dengue fever.  Following examination, the examiner determined 
that there were no active residuals of dengue fever.

The report of a January 2003 VA examination discussed a 
history of dengue fever during World War II.  There was no 
documentation of a recurrence of this and no positive lab 
results to confirm, although the veteran's wife stated that 
he had periodic fevers.  At no time was any documentation 
noted of the organism that causes dengue fever and there has 
been no treatment since World War II.  The impression was 
dengue fever, historical.

The veteran's dengue fever have been evaluated by analogy 
pursuant to criteria set forth at 38 C.F.R. § 4.88b, 
Diagnostic Code 6309.  

Rheumatic fever is evaluated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6309, which provides that rheumatic fever as 
an active disease will be rated as 100 percent disabling.  
Thereafter residuals are to be rated under the appropriate 
bodily system.  38 C.F.R. § 4.88b; Diagnostic Code 6309 
(2004).

The Board will also consider the veteran's dengue fever under 
the criteria for relapsing fever residuals.  

Relapsing fever as an active disease is assigned a 100 
percent evaluation. Thereafter, rate residuals such as liver 
or spleen damage or central nervous system involvement under 
the appropriate system. 38 C.F.R. § 4.88b; Diagnostic Code 
6308 (2004).

Where the Rating Schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

A review of the medical evidence shows that there has been no 
active residuals of dengue fever since he was treated for it 
during World War II.  While the Board notes that the veteran 
has contended that he has had residual fevers and body aches 
stemming from dengue fever, it is well established that, as a 
layperson, he is not considered competent to reach such a 
conclusion.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum the preponderance of the medical evidence is against a 
grant of a compensable rating for residuals of dengue fever.  

Hemorrhoids

Service medical records reveal that the veteran underwent 
hemorrhoid surgery in 1952.  Service connection for 
hemorrhoids was granted by an August 1972 rating decision, 
which assigned a noncompenssable evaluation.  

The veteran filed a claim for increased rating in March 1997.  

On VA examination in May 1997, the examiner noted a history 
of external hemorrhoids diagnosed and surgically removed in 
1952.  He was also noted to be diagnosed with internal 
hemorrhoids later.  He complained of symptoms from internal 
and external hemorrhoids from time to time.  He complained of 
small bleeding from the hemorrhoids, with the last episode 
having taken place three weeks earlier.  Examination revealed 
external hemorrhoids seen at the 9 o' clock position with no 
evidence of bleeding.  Internal hemorrhoids were seen at the 
six o' clock position with no evidence of bleeding.  

In a July 1999 private ER record the veteran complained of 
problems with his hemorrhoids bleeding.  A May 2000 VA record 
reflects positive findings on blood test with a history of 
hemorrhoids.  A VA record from early October reflects a 
history of past problems with hemorrhoids said to be treated 
well with Colace.

The veteran's October 1998 hearing testimony alleged that his 
hemorrhoids bled frequently and that he treated with a doctor 
for them as needed.  He indicated that he hadn't had a 
hemmorhoidectomy surgery since 1951.  

In October 2000, the veteran underwent surgery for a 
diagnosed rectal cancer.  He also had a diagnosis of colon 
cancer reported in December 2000.  The October 2000 surgical 
records noted a past history of hemorrhoids.  Following 
surgery he underwent chemotherapy and radiation treatment 
through 2001.  The records primarily discussed the treatment 
course for cancer of the rectum/colon.  A March 2001 private 
follow up record reflects that he denied significant GU 
complaints and no palpable rectal abnormalities were noted on 
examination.  

The report of a November 2001 VA examination reflects a 
history of hemorrhoids during service, with surgery done 
around 1951 or 1953.  He was said to have recurrent bleeding 
and pain since then.  He also was noted to have a history of 
rectal cancer treated in October 2001.  He had just finished 
chemotherapy and the results were unknown.  Following 
examination he was diagnosed with external hemorrhoids, 
recent diagnosis of rectal cancer occurring about 15 cm above 
the rectum, post recent surgery and chemo.  He continued to 
have follow up for his colorectal cancer through 2003.  None 
of the findings from the follow up records made reference to 
hemorrhoids.    

The report of a January 2003 VA examination reflects a 
history of the veteran being diagnosed with hemorrhoids.  He 
was also noted to have been diagnosed with rectal cancer and 
had both radiation and chemotherapy to the rectal area.  He 
had marked increased rectal symptoms with bleeding, burning 
and itching.  The examiner felt that these symptoms were 
attributable to the treatment for rectal cancer and were not 
due to increased problems with his hemorrhoids.  On objective 
examination he was noted to have an old hemmorhoidal tag.  
There was no active hemorrhoid at this time.  The impression 
was hemorrhoids, historical.  

Post cancer treatment follow ups from 2003 revealed no 
significant complaints attributable to hemorrhoids.   He was 
found to be heme negative on a rectal examination in January 
2003 and no masses were noted.  However the veteran continued 
to use prescription medication for hemorrhoids, as noted in 
May 2003.  Repeat examinations of the veteran in May 2003, 
October 2003 and December 2003 did not reveal any evidence of 
rectal bleeding or unusual masses.  

The veteran's hemorrhoid disability is evaluated under 38 
C.F.R. § 4.114, Diagnostic Code 7336.  Under those provisions 
hemorrhoids, internal or external, a noncompensable 
evaluation is assigned for mild or moderate hemorrhoids.  A 
10 percent disability rating is warranted for large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue.  A 20 percent disability evaluation is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2004).

In this matter, the Board notes that the most recent VA 
examination of January 2003 found that the veteran did not 
have evidence of active hemorrhoids.  The evidence also 
reflects that the veteran underwent surgery, chemotherapy and 
radiation therapy for colorectal cancer in October 2000 
through 2003.  The January 2003 VA examination contained an 
opinion that the symptoms experienced by the veteran such as 
rectal bleeding, burning and itching, was attributable to his 
cancer treatment and not to any hemorrhoids problems. 

In sum, the evidence shown in the most recent VA examination 
and the follow-up records from 2003 reflects no evidence of 
active hemorrhoids with bleeding problems.  Based on these 
findings the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's hemorrhoids. 

Extraschedular Consideration

Notwithstanding the above discussion, ratings in excess of a 
currently assigned schedular evaluation may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. See 38 
C.F.R. § 3.321(b)(1).  The Board finds that an extraschedular 
rating is not appropriate for the service connected skin 
disorder prior to October 2000 or the current residuals of 
the feet callosities, hemorrhoids or dengue fever because the 
evidence does not reveal that these residuals present an 
unusual disability picture.  The medical evidence of record 
does not reveal that the appellant has been hospitalized for 
the residuals and there is no medical evidence of record that 
demonstrates marked interference with employment.  38 C.F.R. 
§ 3.321.  The record reflects that the veteran is retired, in 
his eighties and has been hospitalized for major medical 
problems unrelated to the ones currently on appeal.  


ORDER

Entitlement to a schedular evaluation of 30 percent for 
callosities of both feet prior to October 4, 2000 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An increased rating for callosities of both feet in excess of 
30 percent disabling, is denied.

An increased rating for seborrheic dermatitis of the scalp, 
face and eyelids in excess of 10 percent disabling prior to 
October 4, 2000, is denied.

Entitlement to a compensable rating for dengue fever is 
denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.  


REMAND

The veteran contends that his seborrhea condition is more 
severe than currently evaluated.  He is currently in receipt 
of a 30 percent evaluation.  

The Board notes that 38 C.F.R. § 4.118, the criteria for 
evaluating skin disorders was amended effective August 30, 
2002 and the RO appears to have used this criteria in 
granting a 30 percent evaluation for his seborrheic 
dermatitis condition as of October 4, 2000.  However the VA 
examination of January 2003 is inadequate in light of certain 
changes in the criteria used to evaluate this condition.  

Specifically, the Board notes that the VA examinations done 
in January 2003 noted active seborrheic dermatitis involving 
the head, scalp and trunk.  However the examiner did not 
estimate the percentage of the entire body that is affected 
by this condition, which is now a factor in determining 
whether an increased rating is warranted under Diagnostic 
Code 7806.  Another factor which needs to be addressed is 
whether the veteran is taking systemic therapy such as 
corticosteroids and if so, the frequency and duration of such 
treatment.  The VA records show evidence of active outpatient 
medications that include hydrocortisone treatments between 
November 2002 and October 2003.  An opinion is needed to 
clarify the question as to whether he is on systemic therapy 
to the degree at which a higher evaluation is warranted.  
Furthermore an opinion should be given as to whether any the 
8 possible characteristics of disfigurement contemplated by 
the revised Diagnostic Code 7800 is currently affecting the 
head, face or neck.  Re-examination of the active seborrheic 
dermatitis condition is therefore necessary to provide the 
proper data to allow full evaluation of it under the revised 
criteria.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.  

2.  The veteran should be scheduled for 
the appropriate VA examination to 
ascertain the severity of the veteran's 
seborrheic dermatitis.  The claims file, 
copies of the previous criteria 
addressing scars under 38 C.F.R. § 4.118; 
including Diagnostic Codes 7800 through 
7805 and 7806, the revised criteria under 
38 C.F.R. § 4.118 including Diagnostic 
Codes 7800 through 7805 and 7806, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  In 
particular the revised criteria for 
Diagnostic Codes 7800 to 7805 and 7806 
should be reviewed with care by the 
examiner.  Any indicated studies or 
laboratory evaluations, and color 
unretouched photos in all pertinent 
projections and including all impacted 
areas, should be conducted.  

The examiner should describe the extent 
and exposure of the affected areas, which 
should be identified.  Specifically, the 
areas affected should be described and 
the areas below the head and neck should 
be measured via square inches or 
centimeters.  An estimate of the total 
percentage of the entire body affected 
should be described.  If there is any 
head or neck involvement, the examiner 
should describe the areas affected and 
should note the number of characteristics 
of disfigurement, if any, caused by the 
dermatitis, using Diagnostic Code 7800 as 
reference.  The examiner should also 
comment as to whether the veteran is 
taking systemic therapy such as 
corticosteroids or immunosuppressive 
drugs specifically for his seborrheic 
dermatitis and if so, whether the 
evidence suggests that such therapy has 
had a duration of at least 6 weeks or 
more in the past 12 months.   

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



